DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/26/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (WO 2020142949 A1).
With respect to claim 1, Huang et al disclose: A pulsed laser driver [ taught by figure 7 ], the pulsed laser driver comprising: a laser [ taught by first light emitter (D2) ]; a first switch transistor connected to the laser [ taught by the second switching circuit (Q2) ], the first switch transistor defining an output voltage of the pulsed laser driver [ the voltage output by switching circuit (Q2) is defined by the charge on capacitor (C1) ]; and a second switch transistor connected to the first switch transistor [ taught by the first switching circuit (Q1) ], wherein the second switch transistor generates a pulsed current that flows through the first switch transistor to the laser to generate an output pulsed laser signal associated with the output voltage of the pulsed laser driver [ in a closed state, the first switching circuit (Q1) charges capacitor (C1) wherein the accumulated charge flows through switching circuit (Q2) to generated a pulsed laser output ].
Claim 2 is anticipated because switching circuit (Q1) turns on and off in response to CTL1 to charge capacitor (C1).
Claim 3 is anticipated because (Q1), in the closed (ON) state, isolates the power supply (v and L1), thus enabling the capacitor (C1) to allow current to flow through (Q2) to generate a laser pulse.
Claim 4 is anticipated because (Q1), in the open (OFF) state, enables current from the power source (v and L1) to charge capacitor (C1), thus requiring (Q2) to be in open (OFF) state wherein no current flows through (D2).
Claim 5 is anticipated because the signal (START1) applied to the terminal of (Q2) adjusts the magnitude of current applied to (D2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2020142949 A1).
With respect to claim 16, Huang et al disclose: A pulsed laser driver [ taught by figure 7 ], the pulsed laser driver comprising: a laser [ taught by light emitter (D2) ]; a first field effect transistor [ the use of a field effect transistor would have been obvious in that it is suggested by page 7 of the translation, “…The control circuit, including the transistor, can exemplarily select a bipolar transistor or a field effect transistor…” ] connected to the laser [ taught by (Q2) ]; and a second field effect transistor connected to the first field effect transistor [ taught by (Q1) ], each of the first field effect transistor and the second field effect transistor including a gain terminal, a drain terminal, and a source terminal respectively [ transistors include a gain, drain and source terminal ], wherein an output voltage of the pulsed laser driver is the drain terminal voltage of the first field effect transistor [ the voltage output by (Q2) is determined by the charge on capacitor (C1) ], the second field effect transistor generates a pulsed current that flows through the first field effect transistor to the laser to generate an output pulsed laser signal associated with the output voltage of the pulsed laser driver, the second field effect transistor generates the pulsed current according to the gate terminal voltage of the second field effect transistor [ in a closed state, the first switching circuit (Q1) charges capacitor (C1) wherein the accumulated charge flows through switching circuit (Q2) to generated a pulsed laser output ]. 
Claims 10 and 11 would have been obvious because the use of a bipolar transistor for the switching elements (Q1 and Q2) is suggested by page 7 of the translation, “…The control circuit, including the transistor, can exemplarily select a bipolar transistor or a field effect transistor…”.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2020142949 A1) in view of Droz et al (9,784,835).
With respect to claim 20, Huang et al disclose: A pulsed laser driver [ taught by figure 7 ], the pulsed laser driver comprising: a laser [ taught by (D2) ]; a first field effect transistor connected to the laser [ taught by (Q2) ]; and a second field effect transistor connected to the first field effect transistor [ taught by (Q1) ], each of the first field effect transistor and the second field effect transistor [ the use of a field effect transistor would have been obvious in that it is suggested by page 7 of the translation, “…The control circuit, including the transistor, can exemplarily select a bipolar transistor or a field effect transistor…”] including a gain terminal, a drain terminal, and a source terminal respectively [ a gain, drain and source terminal are part of a transistor ], wherein an output voltage of the pulsed laser driver is the drain terminal voltage of the first field effect transistor [ capacitor (C1) determines the output voltage of (Q2) ], the second field effect transistor generates a pulsed current that flows through the first field effect transistor to the laser to generate an output pulsed laser signal associated with the output voltage of the pulsed laser driver [ (Q1) charges (C1) such that, in response to control signals, the store charge flows through (D2) ], the second field effect transistor generates the pulsed current according to the gate terminal voltage of the second field effect transistor [ (Q1) charges (C1) in response to the control signals ], a magnitude of an output current of the pulsed laser driver is adjustable according to the gate terminal voltage of the first field effect transistor [ the current flowing through (D2) is dependent on the ON or OFF state of (Q2) as dependent on the control inputs ], the pulse laser driver further comprising a feedback control module for controlling the gate terminal voltage of the first field effect transistor.
Huang et al, taken alone, does not teach or suggest  the pulse laser driver further comprising a feedback control module for controlling the gate terminal voltage of the first field effect transistor.
However, figure 6C of Droz et al teaches that it was known before the time of filing of the present application to have used feedback control circuitry to control the voltage in a laser diode driver.
It would have been obvious to have added feedback control, as shown by Droz et al, to the driver disclosed by Huang et al, when seeking to improve accuracy of pulse timing.
Claim 14 would have been obvious for the reasons applied to claim 20 above.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2020142949 A1) in view of Gassend et al (10,256,605).
With respect to claim 12, Gassend et al teaches that it was known before the time of filing of the present application to have used a pre-driving element (trigger (210) as an input to the driving transistor (220) of pulsed laser diode (232), thus rendering claim 12 obvious in that a person of ordinary skill would have sought known means to provide the control inputs to the driving transistors in figure 7 of Huang et al.
Claim 13 would have been obvious because impedance matching is a well-known principle in circuit design that allows for efficient transfer of electrical energy.
Allowable Subject Matter
Claims 6-9, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645